Opinion by
Oliver, C. J.
From the testimony presented it appeared that at the time of entry the petitioner had not received notification from any source as to an increase in price for the merchandise and the record indicated that petitioner had no information in its possession relative to the valuation of the goods other than that stated in the consular invoices. On the record presented it was held that the petitioner acted without intention-to conceal or misrepresent the facts and that it did not intend to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.
Cole, J., concurring.